Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00225-CV

                                     IN RE Abelardo G. GONZALEZ

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: May 1, 2019

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           In this original proceeding, relator complains the district clerk and court reporter have

refused to prepare and file the records in his pending appeal before this court in appellate cause

number 04-18-00833-CV. On April 17, 2019, in appellate cause number 04-18-00833-CV, this

court ordered the clerk’s record and reporter’s record filed within thirty days. Because relator has

received the relief requested, we deny his petition for writ of mandamus as moot.

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2017 FLI 001815 C3, styled In the Interest of M.A.G. and Z.A.G., Children,
pending in the County Court at Law No. 2, Webb County, Texas, the Honorable Missy Medary presiding.